



 
AMENDED AND RESTATED ROYALTY AGREEMENT
 
This Amended and Restated Royalty Agreement (this “Agreement”), dated and
effective as of  February 8, 2016 (the “Effective Date”), by and between
GrowBlox Sciences, Inc. a Delaware corporation (“GBS Delaware”), GB Sciences
Nevada LLC, a Nevada limited liability company (“GBS Nevada”), and Pacific Leaf
Ventures, LP, a California limited partnership (“PACIFIC LEAF”), amends and
restates in its entirety that certain Royalty Agreement dated May 12, 2015, by
and between GBS Delaware and PACIFIC LEAF (the “Original Royalty Agreement”).
 
RECITALS
 
A.   GBS Delaware is the sole member of GBS Nevada.  GBS Nevada holds a
provisional certificate issued by the Division of Public & Behavioral Health of
the Nevada Department of Health and Human Services to operate an establishment
to cultivate medical cannabis at 3550 W. Teco Avenue, Las Vegas, Nevada (the
“Teco Facility”).
 
B.                GBS Nevada is also a party to that certain Binding Letter of
Separation (the “Letter Agreement”), dated as of August 17, 2015, between GBS
Nevada and GBS Nevada Partners LLC (“GBS Partners”), which provides for GBS
Nevada and GBS Partners to enter into a Consignment and Delivery Agreement (the
“CDA”, and together with the Letter Agreement, the “GBS Partners
Agreements”).  Pursuant to the GBS Partners Agreements, GBS Nevada is entitled
to (i) 20% of the shelf space at the dispensaries operated by GBS Partners for
consignment sales of GBS Nevada’s medical cannabis products, and (ii) 10% of the
profits and distributions of GBS Partners’ dispensary operations (the “Profits
Interest”).
 
        C.   PACIFIC LEAF has developed certain proprietary know-how and other
intellectual property for the cultivation of cannabis and the extraction of oils
and other constituents from cannabis (the “Intellectual Property”), and has
provided GBS Nevada and GBS Delaware with financial support, advice and services
(collectively, the “Support”), including, without limitation, pursuant to that
certain Amended and Restated 6% Senior Secured Convertible Promissory Note,
dated as of the date hereof, made by GBS Delaware in favor of PACIFIC LEAF, in
the principal amount of $2,750,000 (the “Note”).
 
D.  Pursuant to the Original Royalty Agreement, PACIFIC LEAF has provided the
Intellectual Property to GBS Delaware for the use of GBS Nevada in its
operations in the State of Nevada.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and covenants contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
ARTICLE I
LICENSE AND ROYALTY


1.1  Transfer and Use of Intellectual Property.  GBS Nevada shall have the right
to use the Intellectual Property in perpetuity in its operations within the
State of Nevada.  In addition, any other entity owned, controlled, or otherwise
affiliated with GBS Delaware (collectively, the “Affiliates”) shall have the
right to use the Intellectual Property within the State of Nevada. Any other use
or transfer of the Intellectual Property by GBS Delaware, GBS Nevada, or the
Affiliates shall require the explicit written authorization of PACIFIC LEAF
following additional negotiations, agreements, and consideration.  Any and all
costs of equipment, related installation expenses, and operational expenses
related to the implementation and use of the Intellectual Property by GBS Nevada
and Affiliates shall be the sole responsibility of GBS Delaware, GBS Nevada, and
the Affiliates, provided however that the hiring of all control personnel in
connection with the installation, cultivation or extraction operations of GBS
Nevada shall require the approval of PACIFIC LEAF, which approval shall not be
unreasonably withheld or delayed.


 
- 1 -

--------------------------------------------------------------------------------

 
1.2 Royalty Payments.  In consideration of the transfer by PACIFIC LEAF of the
Intellectual Property pursuant to the Section 1.1, and the Support provided by
PACIFIC LEAF to GBS Nevada and GBS Delaware, during the period (the “Royalty
Period”) commencing on the Effective Date and ending ten (10) years after the
date the first royalty payment in excess of twenty-five thousand dollars
($25,000) is made to PACIFIC LEAF pursuant to this Agreement (the “First Royalty
Payment Date”), GBS Nevada shall pay to PACIFIC LEAF within forty-five (45) days
after the end of each calendar quarter an amount equal to the Royalty Rate
(defined below) multiplied by the gross sales revenues of GBS Nevada and its
subsidiaries from all sources during the preceding fiscal quarters, including,
without limitation (i) from the sale of cannabis produced at the Teco Facility,
(ii) from the sale of its cannabis at dispensaries operated by GBS Partners, and
(iii) received by it in respect of the Profits Interest issued to under the GBS
Partners Agreements.  The Royalty Rate at any time shall be equal to the sum of
(i) 9.1%, and (ii) 9.1% multiplied by a fraction, the numerator of which shall
be equal to the maximum amount by which the aggregate advances by PACIFIC LEAF
to GBS Delaware at any one time outstanding under the Note prior the date of the
applicable royalty payment exceeded $1,750,000, and the denominator of which
shall be equal to $1,000,000; provided, however, that following the later of (i)
the seventh anniversary of the First Royalty Payment Date, and (ii) the date
that all amounts outstanding under the Note have been repaid in full, the
Royalty Rate shall be reduced by 50%.


1.3 SEC Filing.  Concurrently with or prior to each royalty payment made under
Section 1.2 above, GBS Delaware shall file with the Securities and Exchange
Commission a Quarterly Report on Form 10-Q, an Annual Report on Form 10-K or
Current Report on Form 8-K, which shall report the revenues of GBS Nevada for
the applicable quarter resulting in such royalty payment.


1.4  No Transfer or Encumbrance.  Until the termination of the Royalty Period,
without PACIFIC LEAF’s prior written consent (i) GB Delaware shall not sell,
transfer, assign or encumber its ownership interest in GBS Nevada, and (ii) GBS
Nevada shall not sell, transfer, assign or encumber the Teco Facility or any of
its rights under the GB Partners Agreements.


1.5  Good Faith and Fair Dealing.  GBS Delaware and GBS Nevada further agree
that the royalty payments provided by this Agreement shall be paid in good faith
and with fair dealing and that GBS Delaware and GBS Nevada will not enter into
any arrangement to modify pricing or transfer sales or revenue that would have
the effect of depriving PACIFIC LEAF of the full payment of royalties due under
this Agreement.


1.6  Late Charges.  On any royalty payment due under this Agreement not paid
within fifteen (15) days of the date due, GBS Nevada shall pay to PACIFIC LEAF
(i) a late fee in the amount of 2% of the total past due amount and (ii)
interest on the amount due until paid at the rate of 1.5% per month or the
highest rate allowed by law, whichever is less.


1.7  Insurance.  Until the termination of the Royalty Period, GBS Nevada shall
at all times maintain a commercial general liability insurance policy with
limits of at least Two Million Dollars ($2,000,000) per occurrence and per claim
issued by a company admitted to write liability insurance in the State of Nevada
and rated at least A or better by AM Best or Standard & Poor’s Ratings Services.


 
- 2 -

--------------------------------------------------------------------------------

 
1.8 Guaranty.  GBS Delaware hereby unconditionally and irrevocably guarantees to
PACIFIC LEAF (i) the punctual payment when due of all debts, obligations and
liabilities of GBS Nevada to PACIFIC LEAF pursuant to this Agreement, and (ii)
the due and prompt performance of all other covenants, agreements, obligations
and liabilities of GBS Nevada under this Agreement.


ARTICLE II
INFORMATION; AUDITS; DISPUTES
 
2.1 Information. GBS Delaware and GBS Nevada shall keep accurate records of
date, type, and weight of all cultivated material produced by GBS Nevada, all
revenues generated by GBS Nevada, including, without limitation, under the GBS
Partner Agreements, and any other information or data relevant to the
calculation of the royalty payments provided herein, including but not limited
to settlement sheets, receipts, invoices or other information regarding
transactions between GBS Nevada and third parties. In addition, PACIFIC LEAF
shall have the right to physically inspect all facilities of GBS Nevada at any
time during regular business hours.
 
2.2 Audits. PACIFIC LEAF shall have the right to audit the books and records of
GBS Delaware and GBS Nevada related to the calculation of the royalty payments
provided herein. The audit may be performed once during any calendar quarter by
any person or persons designated by PACIFIC LEAF during regular business hours
and in a manner that does not materially interfere with the operations of GBS
Delaware and GBS Nevada.
 
2.3 Disputes. Any controversy or claim, whether based on contract, tort, statute
or other legal or equitable theory (including, but not limited to, any claim of
fraud, misrepresentation or fraudulent inducement or any question of validity or
effect of this Agreement, including this clause) arising out of or related to
this Agreement (including amendments or extensions), or the breach or
termination of this Agreement, shall be settled by arbitration proceedings held
within the State of Nevada in accordance with the then current Rules of the
American Arbitration Association for Commercial Arbitration.
 
ARTICLE IV
GENERAL
 
3.1 Confidentiality. GBS Delaware and GBS Nevada agree to keep confidential all
information provided to them by PACIFIC LEAF under this Agreement and not to
disclose any such information to any third party without the prior written
consent of PACIFIC LEAF.
 
3.2 Amendment and Waiver. This Agreement may only be amended by an instrument in
writing signed by the parties hereto. Except for waivers specifically provided
for in this Agreement, rights under this Agreement may not be waived except by
an instrument in writing signed by the party to be charged with the waiver. The
failure of a party to insist on the strict performance of any provision of this
Agreement or to exercise any right, power or remedy upon a breach of this
Agreement will not constitute a waiver of any provision of this Agreement or
limit such party’s rights thereafter to enforce any provision or exercise any
right.
 
3.3 Severability. If at any time any covenant or provision contained in this
Agreement is deemed to be invalid or unenforceable, such covenant or provision
shall be considered divisible and shall be deemed immediately amended and
reformed to include only such portion of such covenant or provision that is
valid and enforceable. Such covenant or provision, as so amended and reformed,
shall be valid and binding as though the invalid or unenforceable portion had
not been included in this Agreement.


 
- 3 -

--------------------------------------------------------------------------------

 
3.4. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.
 
3.5 Headings. The subject headings of the Articles, Sections, and Subsections of
this Agreement and the Exhibits to this Agreement are included for purposes of
convenience only, and shall not affect the construction or interpretation of any
of their provisions.
 
3.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to any
choice or conflicts of law provision or rule (whether of the State of Nevada or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Nevada.
 
3.7 Rules of Construction. Each party represents that it has been represented by
counsel during the negotiation, preparation, and execution of this Agreement.
Each such party therefore waives the application of any law or rule of
construction providing that ambiguities in an agreement or other document shall
be construed against the drafter of the agreement or document.
 
3.8 Attorneys’ Fees. Except as otherwise specified herein, in the event of a
dispute under this Agreement, the prevailing Party shall be entitled to payment
of its reasonable attorneys’ fees and costs in arbitrating or litigating the
dispute.
 
3.9  No Joint Venture, Partnership, or Agency. This Agreement shall not be
construed to create, expressly or by implication, a joint venture, partnership,
or agency relationship between the parties.


3.10 Parties in Interest. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the parties.
 
3.11 Counterparts. This Agreement may be executed in multiple counterparts, and
all such counterparts taken together shall constitute the same document.
 


[Signature Page Follows]

 
 
- 4 -

--------------------------------------------------------------------------------

 

Executed as of this __ day of February, 2016.




GROWBLOX SCIENCES,
INC.                                                                           PACIFIC
LEAF VENTURES, LP




By /s/ John Poss                          
                                                                           By 
/s/ Signature
Name:        John
Poss                                                                                              
Name:
Title:         President                                                                                                 
Title:    Manager


GB SCIENCES NEVADA LLC




By  /s/ John Poss
Name:   John Poss
Title:    President

     




 
- 5 -

--------------------------------------------------------------------------------

 
